--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.2


THIS PROMISSORY NOTE SUPERSEDES AND REPLACES IN ITS ENTIRETY THAT CERTAIN
PROMISSORY NOTE FROM BORROWER PAYABLE TO BANK DATED AS OF DECEMBER 27, 2007 IN
THE STATED PRINCIPAL AMOUNT OF $6,000,000.00.


THIS PROMISSORY NOTE IS NOT SECURED BY REAL PROPERTY SITUATED IN THE STATE OF
FLORIDA.  FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450.00 HAS BEEN PAID
DIRECTLY TO THE FLORIDA DEPARTMENT OF REVENUE.


PROMISSORY NOTE


$3,000,000.00                                                                 September
30, 2009


TECHNOLOGY RESEARCH CORPORATION
5250 140th Avenue North
Clearwater, Florida  34620
("Borrower")


WACHOVIA BANK, NATIONAL ASSOCIATION
225 Water Street
Jacksonville, Florida  32202
("Bank")


Borrower promises to pay to the order of Bank, in lawful money of the United
States of America by mailing to the address specified hereinafter or wherever
else Bank may specify, the sum of THREE MILLION AND NO/100 DOLLARS
($3,000,000.00) or such sum as may be advanced and outstanding from time to
time, with interest on the unpaid principal balance at the rate and on the terms
provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this "Note").


LOAN AGREEMENT.  This Note is subject to the provisions of that certain Loan
Agreement between Bank and Borrower dated as of December 27, 2007, as mended by
that certain First Amendment to Amended and Restated Loan Agreement dated as of
even date herewith, as modified from time to time (the "Loan Agreement").


LINE OF CREDIT.  Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Bank shall advance and readvance under this Note from time to time
(each an "Advance" and together the "Advances"), so long as the total principal
balance outstanding under this Note at any one time does not exceed the
principal amount stated on the face of this Note, subject to the limitations
described in any loan agreement to which this Note is subject.  Bank's
obligation to make Advances under this Note shall terminate if a Default (as
defined herein) occurs as of the date of each proposed Advance, Borrower shall
be deemed to represent that each representation made in the Loan Documents is
true as of such date.  30-Day Payout.  During the term of the Note, Borrower
agrees to pay down the outstanding balance to a maximum of $1,000.00 for 45
consecutive days annually.


If Borrower subscribes to Bank's cash management services and such services are
applicable to this line of credit, the terms of such service shall control the
manner in which funds are transferred between the applicable demand deposit
account and the line of credit for credit or debit to the line of credit.


USE OF PROCEEDS.  Borrower shall use the proceeds of the loan evidenced by this
Note for the commercial purposes of Borrower, as follows:  for short term
working capital, standby letters of credit, and general corporate purposes.


INTEREST RATE.  Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate plus the applicable
spread as set forth in the pricing matrix set forth below, as that rate may
change from day to day in accordance with changes in the LIBOR Market Index Rate
("Interest Rate"). "LIBOR Market Index Rate", for any day, means the rate for 1
month U.S. dollar deposits as reported on Telerate Successor Page 3750 as of
11:00 a.m., London time, on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by Bank from another recognized source or interbank
quotation).


From the date hereof through December 31, 2009, the Interest Rate shall be the
LIBOR Market Index Rate plus 2.10%.  Thereafter, on a quarterly basis, the
Interest Rate will be governed by the pricing matrix set forth below, and will
be effective on the first day of the fiscal quarter following receipt of the
Periodic Financial Statements information as required in the Loan Agreement.  If
the Periodic Financial Statements are not received by the due dates specified,
the applicable LIBOR Spread shall be 270 basis points and the Availability Fee
shall be 12.5 basis points.


If Funded Debt/
EBITDA Ratio Is:
The LIBOR Spread
(basis points) shall be:
And the Availability Fee
(basis points) shall be:
     
< 1.50:1.00
210
25
> 1.50:1.00 < 2.00:1.00
240
12.5
>2.00:1.00
270
12.5



DEFAULT RATE.  In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
("Default Rate").  The Default Rate shall also apply from demand until the
Obligations or any judgment thereon is paid in full.


INTEREST AND FEE(S) COMPUTATION(ACTUAL/360).  Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period ("Actual/360 Computation").  The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
rate for a year's period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable
period.  Application of the Actual/360 Computation produces an annualized
effective rate exceeding the nominal rate.


REPAYMENT TERMS.  This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on October 15, 2009, and
continuing on the same day of each month thereafter until September 30, 2011
when this Note shall be due and payable in full, including all principal and
accrued interest.


AUTOMATIC DEBIT OF CHECKING ACCOUNT FOR LOAN PAYMENT.  Borrower authorizes Bank
to debit demand deposit account number 2174468035790 or any other account with
(routing number 063107513) designated in writing by Borrower for any payments
due under this Note.  Borrower further certifies that Borrower holds legitimate
ownership of this account and preauthorizes this periodic debit as part of its
right under said ownership.


AVAILABILITY FEE.  Borrower shall pay to Bank quarterly an availability fee
equal to the percentage per annum as set forth in the pricing matrix set forth
above on the difference between (i) the face amount of this Note and (ii) the
outstanding principal balance of this Note plus the face amount of any standby
letters of credit issued under this Note, for each day during the preceding
calendar quarter or portion thereof, commencing on September 30, 2009 and
continuing on the same day of each quarter thereafter, with a final payment due
and payable on the date that all principal and accrued interest is paid in
full. 


APPLICATION OF PAYMENTS.  Monies received by Bank from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal.  Upon the occurrence of a default in the payment
of the Obligations or a Default (as defined in the other Loan Documents) under
any other Loan Document, monies may be applied to the Obligations in any manner
or order deemed appropriate by Bank.


If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.


DEFINITIONS.  Loan Documents.  The term "Loan Documents", as used in this Note
and the other Loan Documents, refers to all documents executed in connection
with or related to the loan evidenced by this Note and any prior notes which
evidence all or any portion of the loan evidenced by this Note, and any letters
of credit issued pursuant to any loan agreement to which this Note is subject,
any applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation, a
commitment letter that survives closing, a loan agreement, this Note, guaranty
agreements, security agreements, security instruments, financing statements,
mortgage instruments, any renewals or modifications, whenever any of the
foregoing are executed, but does not include swap agreements (as defined in 11
U.S.C. § 101, as in effect from time to time).  Obligations.  The term
"Obligations", as used in this Note and the other Loan Documents, refers to any
and all indebtedness and other obligations under this Note, all other
obligations under any other Loan Document(s), and all obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
between Borrower and Bank, or its affiliates, whenever executed.  Certain Other
Terms.  All terms that are used but not otherwise defined in any of the Loan
Documents shall have the definitions provided in the Uniform Commercial Code.


LATE CHARGE.  If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more
days.  This late charge shall not apply to payments due at maturity or by
acceleration hereof.


Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank's right to collect such late charge or to collect
a late charge for any subsequent late payment received.


ATTORNEYS' FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Bank's
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals',
attorneys' and experts' fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.


USURY.  If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.


DEFAULT.  If any of the following occurs, a default ("Default") under this Note
shall exist:  Nonpayment; Nonperformance.  The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents.  False Warranty.  A warranty or representation made or deemed made in
the Loan Documents or furnished Bank in connection with the loan evidenced by
this Note proves materially false, or if of a continuing nature, becomes
materially false.  Cross Default.  At Bank's option, any default in payment or
performance of any obligation under any other loans, contracts or agreements of
Borrower, any Subsidiary or Affiliate of Borrower, any general partner of or the
holder(s) of the majority ownership interests of Borrower with Bank or its
affiliates ("Affiliate" shall have the meaning as defined in 11 U.S.C. § 101, as
in effect from time to time, except that the term "Borrower" shall be
substituted for the term "Debtor" therein; "Subsidiary" shall mean any business
in which Borrower holds, directly or indirectly, a controlling
interest).  Cessation; Bankruptcy.  The death of, appointment of a guardian for,
dissolution of, termination of existence of, loss of good standing status by,
appointment of a receiver for, assignment for the benefit of creditors of, or
commencement of any bankruptcy or insolvency proceeding by or against Borrower,
its Subsidiaries or Affiliates, if any, or any general partner of or the
holder(s) of the majority ownership interests of Borrower, or any party to the
Loan Documents.  Material Capital Structure or Business Alteration.  Without
prior written consent of Bank, (i) a material alteration in the kind or type of
Borrower's business or that of Borrower's Subsidiaries or Affiliates, if any;
(ii) the sale of substantially all of the business or assets of Borrower, any of
Borrower's Subsidiaries or Affiliates or any guarantor, or a material portion
(10% or more) of such business or assets if such a sale is outside the ordinary
course of business of Borrower, or any of Borrower's Subsidiaries or Affiliates
or any guarantor, or more than 50% of the outstanding stock or voting power of
or in any such entity in a single transaction or a series of transactions; (iii)
the acquisition of substantially all of the business or assets or more than 50%
of the outstanding stock or voting power of any other entity; or (iv) should any
Borrower or any of Borrower's Subsidiaries or Affiliates or any guarantor enter
into any merger or consolidation.  Material Adverse Change.  Bank determines in
good faith, in its sole discretion, that the prospects for payment or
performance of the Obligations are impaired or there has occurred a material
adverse change in the business or prospects of Borrower, financial or otherwise.


REMEDIES UPON DEFAULT.  If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions:  Bank
Lien.  Foreclose its security interest or lien against Borrower's deposit
accounts and investment property without notice.  Acceleration Upon
Default.  Accelerate the maturity of this Note and, at Bank’s option, any or all
other Obligations, other than Obligations under any swap agreements (as defined
in 11 U.S.C. § 101, as in effect from time to time) between Borrower and Bank,
or its affiliates, which shall be due in accordance with and governed by the
provisions of said swap agreements; whereupon this Note and the accelerated
Obligations shall be immediately due and payable; provided, however, if the
Default is based upon a bankruptcy or insolvency proceeding commenced by or
against Borrower or any guarantor or endorser of this Note, all Obligations
(other than Obligations under any swap agreement as referenced above) shall
automatically and immediately be due and payable.  Cumulative.  Exercise any
rights and remedies as provided under the Note and other Loan Documents, or as
provided by law or equity.


FINANCIAL AND OTHER INFORMATION.  Borrower shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Borrower's
financial condition.  Such information shall be true, complete, and accurate.


WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank.  No waiver by Bank of any Default shall operate as a waiver of
any other Default or the same Default on a future occasion.  Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.


Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.  Further, each agrees that Bank may (i)
extend, modify or renew this Note or make a novation of the loan evidenced by
this Note, and/or (ii) grant releases, compromises or indulgences with respect
to any collateral securing this Note, or with respect to any Borrower or other
person liable under this Note or any other Loan Documents, all without notice to
or consent of each Borrower and other such person, and without affecting the
liability of each Borrower and other such person; provided, Bank may not extend,
modify or renew this Note or make a novation of the loan evidenced by this Note
without the consent of the Borrower, or if there is more than one Borrower,
without the consent of at least one Borrower; and further provided, if there is
more than one Borrower, Bank may not enter into a modification of this Note
which increases the burdens of a Borrower without the consent of that Borrower.


MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns.  Bank's
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank.  In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank.  Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank's prior written consent is null and void.  Any assignment
shall not release Borrower from the Obligations. Applicable Law; Conflict
Between Documents. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and interpreted in
accordance with federal law and, except as preempted by federal law, the laws of
the state named in Bank's address on the first page hereof without regard to
that state's conflict of laws principles.  If the terms of this Note should
conflict with the terms of any loan agreement or any commitment letter that
survives closing, the terms of this Note shall control.    Borrower's
Accounts.  Except as prohibited by law, Borrower grants Bank a security interest
in all of Borrower's deposit accounts and investment property with Bank and any
of its affiliates. Swap Agreements.  All swap agreements (as defined in 11
U.S.C. § 101, as in effect from time to time), if any, between Borrower and Bank
or its affiliates are independent agreements governed by the written provisions
of said swap agreements, which will remain in full force and effect, unaffected
by any repayment, prepayment, acceleration, reduction, increase or change in the
terms of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements except as otherwise expressly provided in such
payoff statement.  Jurisdiction.  Borrower irrevocably agrees to non-exclusive
personal jurisdiction in the state named in the Bank’s address on the first page
hereof.  Severability.  If any provision of this Note or of the other Loan
Documents shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note or other such document.  Payments.  All payments shall be mailed to
Bank at Commercial Loan Services, P. O. Box 740502, Atlanta, GA  30374-0502; or
other such address as provided by Bank in writing.  Notices.  Any notices to
Borrower shall be sufficiently given, if in writing and mailed or delivered to
the Borrower's address shown above or such other address as provided hereunder,
and to Bank, if in writing and mailed or delivered to Wachovia Bank, National
Association, Mail Code VA7628, P. O. Box 13327, Roanoke, VA  24040 or Wachovia
Bank, National Association, Mail Code VA7628, 7711 Plantation Road, Roanoke, VA
24019 or such other address as Bank may specify in writing from time to
time.  Notices to Bank must include the mail code.  In the event that Borrower
changes Borrower's address at any time prior to the date the Obligations are
paid in full, Borrower agrees to promptly give written notice of said change of
address by registered or certified mail, return receipt requested, all charges
prepaid.  Plural; Captions.  All references in the Loan Documents to Borrower,
guarantor, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term "person" shall mean any
individual, person or entity.  The captions contained in the Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of the Loan Documents.  Advances.  Bank may, in its sole discretion, make other
advances which shall be deemed to be advances under this Note, even though the
stated principal amount of this Note may be exceeded as a result
thereof.  Posting of Payments.  All payments received during normal banking
hours after 2:00 p.m. local time at the address for payments set forth above
shall be deemed received at the opening of the next banking day.  Joint and
Several Obligations. If there is more than one Borrower, each is jointly and
severally obligated together with all other parties obligated for the
Obligations.  Fees and Taxes.  Borrower shall promptly pay all documentary,
intangible recordation and/or similar taxes on this transaction whether assessed
at closing or arising from time to time.  LIMITATION ON LIABILITY; WAIVER OF
PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE
HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY
CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY
WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES.   EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.  Patriot Act
Notice.  To help fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account.  For purposes of
this section, account shall be understood to include loan accounts.  Telephone
Communication Monitoring.  Borrower agrees that Borrower’s telephone
communications with Bank may be monitored and/or recorded to improve customer
service and security.  Final Agreement.  This Note and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent agreements of the
parties.  There are no unwritten agreements between the parties.


WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT
THIS NOTE.  EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS NOTE.


IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be duly executed under seal.



 
TECHNOLOGY RESEARCH CORPORATION,
A Florida Corporation
 
 
By: /s/Owen Farren
      Owen Farren,
      As its President

